Order entered March 8, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00760-CR

                         MARCUS DEWAYNE WILLIAMS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F16-75985-I

                                            ORDER
         Before the Court is the State’s March 5, 2019 second motion to extend the time to file its

brief. We GRANT the motion and ORDER the State’s brief filed on or before April 4, 2019. If

the State’s brief is not filed by April 4, 2019, this appeal may be submitted without the State’s

brief.


                                                       /s/   LANA MYERS
                                                             JUSTICE